     4:20-po-03000-CRZ Doc # 26 Filed: 03/19/21 Page 1 of 1 - Page ID # 69




                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                 Plaintiff,                           4:20PO3000

     vs.
                                                        ORDER

MICHAEL D. FOSTER,
              Defendant.



     IT IS ORDERED:

     1)    Defendant’s unopposed motion, (Filing No. 24), is granted.

       2)    Defendant is permitted to possess firearms and ammunition during
the term of his probation.

     Dated this 19th day of March, 2021.

                                           BY THE COURT:

                                           s/ Cheryl R. Zwart
                                           United States Magistrate Judge
